ON PETITION EOR REHEARING.
The petition for a rehearing on file in this case seeks no reconsideration of the court’s decision, but an exemplification of it, as though the petition for the writ had named the various acts each officer was expected to perform.
The application was merely for a writ to require the board of commissioners to levy the tax over the added territory, and the other officers to collect it, and on that basis the decision was made. The difficulty seems to be that the officers do not quite understand how they are to perform the duty required of them. That would seem to be a matter upon which they should consult their legal advisers, but as this is a case of singular emergency we see no objection to our stating that, from the rather hasty survey of the law which we have been able to make since this case came up, there can be no difficulty in the auditor’s correcting the tax roll so that it shall conform to the facts, although the assessor may have made errors. The statute (1891, p. 300, § 53) requires the commissioners to furnish the assessor a map of the county, showing the school district boundaries. This map should have been corrected after the annexation of June 1, and the assessor’s report or list would have tallied with it, when returned. This not having been done, the auditor, from the data in his possession, in extending the tax, should make the necessary corrections. With real property there can be no difficulty; and with personalty none, if, as required by the statute, the property lists show the residence of each person taxed, since the general rule is that personalty follows the residence of the taxpayer. If the record shows exceptions to *158this rule the rule should not be followed in those cases, but such other exceptional rule as the cases may require under the statute.
Anders, C. J., and Scott, Hoyt and Dunbar, JJ., concur.